[img1.jpg]


August 4, 2008

 

Drew Caplan

902 Countryside Court

McLean, VA 22101

 

Dear Drew:

 

SkyTerra Communications, Inc. (the “Company”) considers it essential to the best
interests of its stockholders to foster the continued employment of key
management personnel. This Letter Agreement and the Promissory Note attached as
Appendix A hereto set forth the terms of the payment to you by the Company of a
retention bonus in an aggregate amount equal to $350,000 (your “Retention
Bonus”), which is subject to forfeiture and repayment under certain
circumstances as described herein. This Letter Agreement and the form of
agreement attached as Appendix B hereto sets forth the terms grant of restricted
shares of the Company’s common stock pursuant to the Company’s 2006 Equity and
Incentive Plan (the “Equity Plan”).

The Company will pay your Retention Bonus to you in two installments: the first
installment of $175,000 will be paid on August 15, 2008, and the second
installment of $175,000 will be paid on December 29, 2008(each such date, a
“Payment Date”), subject to your continued employment with the Company as of
each such Payment Date. Your Retention Bonus will be paid in cash, subject to
applicable Federal, state, local and other withholding requirements.

If prior to August 15, 2010, your employment with the Company is terminated by
the Company for Cause, as defined in the Equity Plan, or you terminate your
employment with the Company for any reason or for no reason, you will repay to
the Company that portion of the Retention Bonus that has previously been paid to
you (without interest) within 30 days following actual termination. Further
details of your repayment obligation are set forth in the Promissory Note. If
prior to August 15, 2010, the Company terminates your employment other than for
Cause, you will be entitled to retain any previously paid portion of the
Retention Bonus but the Company will have no further obligation to pay any then
unpaid portion of the Retention Bonus; provided, that for purposes of
determining the Company’s obligation under this sentence of this Letter
Agreement, the Company will be considered to have terminated your employment
other than for Cause on the date on which the Company delivers notice of such
termination of employment. If prior to August 15, 2010, your employment with the
Company terminates because of your death or Disability (as defined in the Equity
Plan), the Company will pay any then unpaid portion of the Retention Bonus to
you or such beneficiaries on the applicable Payment Date.

In addition to the Retention Bonus, the Company has further determined to grant
to you 50,000 shares of restricted common stock of the Company (your “Restricted
Stock Grant”) pursuant to

 

 

SkyTerra Communications, Inc.                                          
                                                                          10802
Parkridge Boulevard, Reston, Virginia, 20191-4334

 

 



 

--------------------------------------------------------------------------------

the Equity Plan. Your Restricted Stock Grant will vest in full on August 15,
2010, subject to the terms and conditions of the Equity Plan and the form of
agreement attached hereto as Appendix B.

Finally, the Executive shall receive an annual (calendar year) bonus (the
“Bonus”) for the calendar year 2008 and 2009 of 50% of the Executive’s Base
Salary then in effect (the “Target Bonus”), subject to the Compensation
Committee having the option to either (i) pay a smaller Bonus if the Boards
determine that the Executive has failed to satisfactorily perform objectives
mutually agreed upon by the Executive and the Chief Executive Officer of the
Companies and, where such failure is capable of being cured, notifies the
Executive in writing with a reasonable time period to cure, or (ii) pay a larger
Bonus if the Compensation Committee determines that the Executive has exceeded
performance expectations. The Bonus earned by the Executive for any calendar
year shall be paid in a single lump sum in cash following the close of such
calendar year and within ten (10) days of the Companies’ receipt of audited
financials for such calendar year but in no event later than March 31st of the
year following the year for which such Bonus earned.

Any notices required or permitted hereunder will be addressed to the Company at
its principal offices, 10802 Parkridge Boulevard, Reston, Virginia, 20191, or
you at the address then on record with the Company, as the case may be, and
deposited, postage prepaid, in the United States mail. Either party may, by
notice to the other given in the manner aforesaid, change his or its address for
future notices.

This Letter Agreement will be governed by and construed in accordance with the
laws of the Commonwealth of Virginia without regard to any conflicts of law
principles.

If you are in agreement with the terms of this Letter Agreement, the Promissory
Note and the Restricted Stock Grant, please execute each of these documents in
the space provided and return one copy to Trey Jones (Head of Human Resources)
at the Company.

We appreciate your ongoing efforts on behalf of the Company.

 

SKYTERRA COMMUNICATIONS, INC.

 

 

By:

/s/ Scott Macleod

Name:

Scott Macleod

 

 

 

/s/ Drew Caplan

Name:

Drew Caplan

 

Executive

 

 

 

 